Case: 16-12159    Date Filed: 09/13/2016   Page: 1 of 7




                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-12159
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 9:15-mc-80651-KAM



In Re: Application of Kate O'Keeffe.

KATE O'KEEFFE,

                                                              Petitioner-Appellee,

                                       versus

SHELDON G. ADELSON,

                                                                 Movant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (September 13, 2016)

Before HULL, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-12159     Date Filed: 09/13/2016    Page: 2 of 7


      This appeal arises out of an application, filed by Petitioner-Appellee Kate

O’Keeffe, for an order under 28 U.S.C. § 1782 to issue a subpoena to Nikita

Zukov, a resident of Palm Beach, Florida, to produce documents and appear for a

deposition to be used in a libel action in Hong Kong brought by Movant-Appellant

Sheldon G. Adelson against O’Keeffe. The district court granted O’Keeffe’s

application and denied Adelson’s motion to quash the subpoena. After review, we

affirm.

                                I. BACKGROUND

      O’Keeffe is a journalist based in Hong Kong. O’Keeffe is currently being

sued for libel in Hong Kong by Adelson. Adelson’s Hong Kong libel action is

based on a 2012 Wall Street Journal article O’Keeffe co-wrote about Adelson, in

which Adelson was described as a “scrappy, foul-mouthed billionaire from

working-class Dorchester, Mass.” In his Hong Kong libel action, Adelson alleges

that the article’s description of him as “foul-mouthed” is false.

      Seeking evidence in the United States that Adelson is in fact “foul-

mouthed,” O’Keeffe filed her application in the district court in the Southern

District of Florida so she could depose and obtain documents from Nikita Zukov,

an architect who had worked with Adelson in 1989. While Zukov did not object to

the subpoena, Adelson filed a motion to quash the subpoena.




                                          2
               Case: 16-12159       Date Filed: 09/13/2016        Page: 3 of 7


      The district court denied Adelson’s motion to quash. In so doing, the district

court found, as a magistrate judge had before it, that the statutory requirements of

28 U.S.C. § 1782 were met and that the discretionary factors identified in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 124 S. Ct. 2466 (2004),

weighed in favor of granting O’Keeffe’s application. The district court further

determined, contrary to the magistrate judge, that the evidence O’Keeffe sought

from Zukov—that he witnessed Adelson use foul language when they worked

together—was relevant and non-cumulative and was not sought as part of a fishing

expedition or a campaign of harassment.

                                 II. 28 U.S.C. § 1782(a)

      Under § 1782, a district court may order discovery from a person residing in

the United States for use in a proceeding in a foreign or international tribunal. 28

U.S.C. § 1782(a).1 Although the district court’s order may prescribe the practice



      1
       Section 1782(a) provides, in relevant part:
              The district court of the district in which a person resides or is found may
      order him to give his testimony or statement or to produce a document or other
      thing for use in a proceeding in a foreign or international tribunal, including
      criminal investigations conducted before formal accusation. The order may be
      made pursuant to a letter rogatory issued, or request made, by a foreign or
      international tribunal or upon the application of any interested person and may
      direct that the testimony or statement be given, or the document or other thing be
      produced, before a person appointed by the court. By virtue of his appointment,
      the person appointed has power to administer any necessary oath and take the
      testimony or statement. The order may prescribe the practice and procedure,
      which may be in whole or part the practice and procedure of the foreign country
      or the international tribunal, for taking the testimony or statement or producing
      the document or other thing. To the extent that the order does not prescribe
                                               3
               Case: 16-12159       Date Filed: 09/13/2016     Page: 4 of 7


or procedure for taking the discovery, if the order does not do so, the discovery is

taken “in accordance with the Federal Rules of Civil Procedure.” Id. To that end,

under Federal Rule of Civil Procedure 26(b)(1), the § 1782(a) applicant may seek

discovery of any nonprivileged matter that is relevant to any party’s claim or

defense. See Application of Consorcio Ecuatoriano De Telecomunicaciones S.A.,

747 F.3d 1262, 1272 (11th Cir. 2014); see also Fed. R. Civ. P. 26(b)(1).

       “A district court has the authority to grant an application for judicial

assistance if the following statutory requirements in § 1782(a) are met: (1) the

request must be made ‘by a foreign or international tribunal,’ or by ‘any interested

person’; (2) the request must seek evidence, whether it be the ‘testimony or

statement’ of a person or the production of ‘a document or other thing’: (3) the

evidence must be ‘for use in a proceeding in a foreign or international tribunal’;

and (4) the person from whom discovery is sought must reside or be found in the

district of the district court ruling on the application for assistance.” In re Clerici,

481 F.3d 1324, 1331-32 (11th Cir. 2007) (quoting in part § 1782(a)) (footnote

omitted). Here, Adelson does not dispute that all four statutory requirements are

met and that the district court had the authority to grant O’Keeffe’s § 1782(a)

application.


       otherwise, the testimony or statement shall be taken, and the document or other
       thing produced, in accordance with the Federal Rules of Civil Procedure.
28 U.S.C. § 1782(a).

                                             4
              Case: 16-12159      Date Filed: 09/13/2016   Page: 5 of 7


      If § 1782(a)’s four requirements are met, the district court may, but is not

required to, provide assistance. Id. at 1332. The district court, in exercising its

discretion, considers the four factors noted by the Supreme Court in Intel:

“(1) whether ‘the person from whom discovery is sought is a participant in the

foreign proceeding,’ because ‘the need for § 1782(a) aid generally is not as

apparent as it ordinarily is when evidence is sought from a nonparticipant’; (2) ‘the

nature of the foreign tribunal, the character of the proceedings underway abroad,

and the receptivity of the foreign government or the court or agency abroad to U.S.

federal-court judicial assistance’; (3) ‘whether the § 1782(a) request conceals an

attempt to circumvent foreign proof-gathering restrictions or other policies of a

foreign country or the United States’; and (4) whether the request is otherwise

‘unduly intrusive or burdensome.’” Id. at 1334 (quoting in part Intel, 542 U.S. at

264-65, 124 S. Ct. at 2483).

                                 III. DISCUSSION

A.    Standard of Review

       “Whether, and to what extent, to honor a request for assistance pursuant to

§ 1782 has been committed by Congress to the sound discretion of the district

court.” United Kingdom v. United States, 238 F.3d 1312, 1318-19 (11th Cir.

2001). Accordingly, this Court’s review for an abuse of discretion is “extremely

limited and highly deferential,” and “is identical to that used in reviewing the


                                           5
              Case: 16-12159     Date Filed: 09/13/2016    Page: 6 of 7


district court’s ordinary discovery rulings.” Id. at 1319. To the extent the district

court’s decision is based on an interpretation of law, our review is de novo. Id. at

1319 n.8.

B.    Analysis

      In this case, Adelson has not shown that the district court abused its

discretion by granting O’Keeffe’s § 1782(a) application. For the reasons given by

the magistrate judge, all the Intel factors weighed in favor of granting the

application. On appeal the only factor Adelson argues is the fourth Intel factor.

Given that Zukov has not objected to the subpoena and Adelson does not explain

how the request is overly broad, we cannot say that O’Keeffe’s requested

discovery is either unduly burdensome or intrusive.

      Adelson contends that O’Keeffe’s requested discovery is “an improper

‘fishing expedition’ based entirely on speculation.” As the district court explained

in its April 26, 2016 order, however, O’Keeffe’s request is not based on

speculation, but rather upon her counsel’s personal conversations with Zukov, in

which he indicated that he personally witnessed, and had a clear memory of,

Adelson using foul language during their business interactions. Thus, Adelson has

not shown that the district court abused its discretion in concluding that O’Keeffe’s

request, which is limited to Adelson’s use of foul language during his business

interactions with Zukov, is not a fishing expedition.


                                          6
              Case: 16-12159     Date Filed: 09/13/2016    Page: 7 of 7


      Adelson alternatively argues that, even if all the Intel factors favor granting

O’Keeffe’s application, the district court nonetheless abused its discretion because

Zukov’s testimony about Adelson’s foul language in 1989 is irrelevant. For the

reasons outlined in the district court’s thorough and well-reasoned April 26, 2016

order, Zukov’s testimony is relevant to the core issue, raised by Adelson himself in

his Hong Kong libel action, that is, whether Adelson has the general character trait

of being foul-mouthed.

      For all these reasons, we affirm the district court’s April 26, 2016 order

sustaining O’Keeffe’s objections and setting aside the magistrate judge’s order and

denying Adelson’s motion to quash.

      AFFIRMED.




                                          7